         Case 1:19-cr-00818-PGG Document 55 Filed 08/07/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 7, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Melo, et al., 19 Cr. 818 (PGG)

Dear Judge Gardephe:

        The Government respectfully writes with the consent of all counsel to jointly request an
adjournment in this matter. The parties have conferred, and all parties consent to an adjournment
of the August 10, 2020 status conference of up to 60 days. They further consent to exclusion of
time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice. In the event
that the parties are ready to proceed with a change of plea proceeding earlier than the next
conference date, we will promptly alert the Court.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                          by: ___/s/__________________________
                                              Celia V. Cohen
                                              Assistant United States Attorney
                                              (212) 637-2466
